Citation Nr: 0409325	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  03-09 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1961 to October 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

This matter is Remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  In light of 
the VCAA, the Board has determined that further development 
is necessary.

At the RO hearing held in August 2003, the veteran indicated 
that he had received treatment at the VA medical center 
(VAMC) in Jackson, Mississippi, beginning in approximately 
1975.  Although the veteran's treatment records have been 
requested from 1987 to 1995, there is no indication that the 
RO has attempted to obtain the veteran's treatment records 
from the Jackson VAMC for the periods of 1975 to 1987.  The 
RO should, therefore, request these records.

Upon receipt of the requested records, the RO should obtain 
another VA opinion regarding the etiology of the veteran's 
heart disorder.  The opinion should address the veteran's 
service medical records, including the veteran's complaints 
of chest pain, and specifically the September 1964 treatment 
record.  The opinion should also address the veteran's post-
service VA treatment records from the Jackson VAMC and the 
Memphis VAMC.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should ensure compliance with 
all notice and assistance requirements 
set forth in the VCAA and its 
implementing regulations.  

2.  The RO should obtain the treatment 
records from the VAMC in Jackson, 
Mississippi, for the periods, 1975 to 
1987.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.  

3.  Upon obtaining the requested 
treatment records, the RO should obtain 
another VA examination to determine the 
etiology of the veteran's heart 
disorder.  The RO should forward the 
veteran's claims file to the VA 
examiner.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not that the veteran's 
heart disorder is etiologically related 
to his service or any incident therein.  

4.  Then, after conducting any 
additional indicated development, the 
RO should readjudicate the veteran's 
claim of service connection for a heart 
disorder.  If the determination of this 
claim remains unfavorable to the 
veteran, the RO must issue a 
Supplemental Statement of the Case and 
provide him a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



